Citation Nr: 1629050	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-09 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as due to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active military service.

2.  Affording the Veteran the benefit of the doubt, his bilateral hearing loss is related to acoustic trauma during active military service.

3.  Affording the Veteran the benefit of the doubt, his tinnitus is related to his bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).

2.  The criteria for service connection for tinnitus, to include as due to bilateral hearing loss, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable dispositions of the claims of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate these claims have been accomplished.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014)); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.310(a) (2015), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Under 38 C.F.R. § 3.385 (2015), disability due to impaired hearing, for the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Board notes that the U.S. Court of Appeals for Veterans Claims has stated that the proper inquiry in hearing loss cases is "whether or not any current hearing disability can be related to in-service noise exposure, not whether hearing loss was demonstrated in service."  See Hensley v. Brown, 5 Vet. App. 155, 164 (1993).  Additionally, the Board notes that the absence of documented hearing loss or tinnitus while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

III.  Analysis

The Veteran contends that service connection is warranted for his hearing loss and tinnitus incurred due to acoustic trauma during active duty service.  Affording the Veteran the benefit of the doubt, the Board agrees.

As there is considerable overlap in the applicable evidence for the Veteran's appeals for entitlement to service connection for bilateral hearing loss and tinnitus, the Board will discuss both claims together.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In an April 2012 VA examination report, the Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.

Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id., 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  According to the Veteran's DD Form 214, his military occupational specialty was as a military police officer.  In an October 2010 statement, the Veteran reported that he was exposed to gunfire, heavy weapons, and jet and aircraft noise during active service.  He also noted that in May 2010, he was presented with the Bronze Star for valor for his time in Vietnam.  In the April 2012 examination report, the Veteran noted that he was exposed to aircraft noise and weaponry during service.  In a July 2012 private audiology report, the Veteran noted that he was exposed to noise during active service while in the military police.  He reported intermittent tinnitus but could not remember the exact onset.  He noted that he had no post-military noise exposure.

Affording the Veteran the benefit of the doubt, he satisfies the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disabilities.  On the Veteran's September 1965 Report of Medical Examination for induction audio examination report, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
X
-5
LEFT
10
0
-10
X
15

The Board notes that prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards. 

The audiometric testing performed at the Veteran's September 1965 enlistment examination reported pure tone threshold levels in decibels in the right ear were 
-5 (10), -5 (5), -10 (0), X (X), -5 (0) at 500, 1,000, 2,000, 3,000, and 4,000 Hertz and in the left ear were 10 (25), 0 (10), 10 (0), X (X), 15 (20) at 500, 1,000, 2,000, 3,000, and 4,000 Hertz.  The numbers in parenthesis represent the conversion of the audiometric test results from ASA to ISO units.

On his January 1969 Report of Medical Examination for separation audio examination report, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
15
25
LEFT
25
25
20
20
25

In the April 2012 VA examination report, the Veteran reported no pre-military noise exposure as he worked for a mechanical contracting firm loading orders on trucks.  Post-military noise exposure was minimal as the Veteran worked security for 37 years and also worked selling insurance.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
45
60
60
LEFT
25
25
40
60
55

The Veteran's speech recognition scores were 96 percent for the right ear and 92 percent for the left ear.  This constitutes a hearing loss for VA purposes.  The examiner noted that pure tone audiometric evaluation revealed normal to severe sensorineural hearing loss in the right ear and normal to moderately severe sensorineural hearing loss in the left ear.  The examiner further noted that the Veteran's tinnitus was bilateral, but not constant, with the Veteran reporting that it mostly occurred in the mornings.  

The examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely as not caused by or a result of acoustic trauma during active service.  The VA examiner noted that there was a significant shift in the Veteran's hearing thresholds when comparing entrance and separation evaluations, however the rationale for the negative nexus was that the Veteran's hearing was still within normal limits upon his discharge.  The examiner attributed the Veteran's current bilateral hearing loss to post-military noise and aging effects.  Concerning the Veteran's tinnitus, the examiner noted that there was no mention of tinnitus in the Veteran's service treatment records and he could not state the exact time that his tinnitus started.  

In a July 2012 private audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
55
60
70
LEFT
25
25
45
60
70

The Veteran's speech recognition scores were 68 percent for the right ear and 84 percent for the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus.

The private examiner noted that she reviewed the Veteran's entrance and exit examinations and other service records.  She noted that while the Veteran's hearing was "essentially" within normal levels during service, there was a threshold shift of more than 25 dB between entrance and exit examinations.  The Veteran reported a history of noise exposure during active service.  He reported that he worked as a military police officer, was on the flight line, and around jet engines.  The Veteran noted that he was exposed to machine guns, grenade launders, and other combat related weapons and explosions.  He reported intermittent tinnitus but could not remember the exact onset.  

The private examiner opined that it was more likely than not that the Veteran's hearing loss and tinnitus were related to military noise exposure and may have worsened as a civilian.  The rationale was based on the threshold shift between entrance and exit audiograms, case history, and configuration of hearing loss.  The examiner believed that the Veteran's tinnitus was a symptom associated with hearing loss, which was first documented in the threshold shifts between the Veteran's entrance and exit examinations.  

The Board finds the July 2012 private audiological examination to be factually accurate, fully articulated, and also containing sound reasoning.  The private audiologist examined the Veteran and reviewed his treatment records.  The examiner's opinion was based on a sound rationale.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   As such, the Board determines that the July 2012 private audiological opinion has great probative value.

The Board finds the assertions by the Veteran of continued hearing loss since service as a result of acoustic trauma during active service, to be competent and credible evidence of continuing symptoms since service.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) (2014) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."  See 38 U.S.C. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  

The Veteran's statements, taken together with the July 2012 positive nexus opinion, leads the Board to determine that it is as least as likely as not that the Veteran's hearing loss and tinnitus are etiologically related to active service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.385 (2015).





ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


